NO.     80-21

                      I N THE SUPREME COURT OF THE STATE OF M N A A
                                                             OTN

                                                  1980



THE STATE OF MONTANA,

                                 P l a i n t i f f and A p p e l l a n t ,



CRAIG J O H N DARKO,

                                 D e f e n d a n t and R e s p o n d e n t .



Appeal from:        D i s t r i c t Court of t h e E i g h t h . J u d i c i a 1 D i s t r i c t ,
                    I n and f o r t h e County o f C a s c a d e .
                    H o n o r a b l e J o e l G. Roth, J u d g e p r e s i d i n g .

C o u n s e l o f Record:

          For Appellant:

               Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , Montana
               J . F r e d B o u r d e a u , County A t t o r n e y , Great F a l l s , Montana

         F o r Respondent:

               A s s e l s t i n e , S t r a u s e & Anderson,       G r e a t F a l l s , Montana

                                             --      -




                                                  S u b m i t t e d o n b r i e f s : May 29, 1980

                                                                     Decided:       JUN 2 0 1984
Filed:
         if(fF\r2 $7 f 989;
                        . -
Mr.   J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e C o u r t .



       The D i s t r i c t C o u r t ' s o r d e r s u p p r e s s i n g t h e e v i d e n c e on

t h e b a s i s o f S t a t e v. J e t t y ( 1 9 7 8 ) , 176 Mont. 519, 579 P.2d
1228, 35 St.Rep.           739, i s a f f i r m e d .




W concur:
 e




       Chief J u s t i c e